Order entered February 19, 2020




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00790-CR

                            JEREMY WAYNE MILLS, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-72093-U

                                            ORDER
       The corrected reporter’s record, including the exhibits from trial, has been filed. We

STRIKE the February 3, 2020 reporter’s record.

       We VACATE those portions of our January 29 and February 7, 2020 orders that order

court reporter Yolanda Atkins not to sit.

       Before the Court is appellant’s February 18, 2020 motion asking for a corrected

reporter’s record and an extension of time to file his brief. We DENY appellant’s request

regarding the reporter’s record as MOOT. We GRANT the motion to the extent we order

appellant’s brief DUE on or before March 20, 2020.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Huff,

Presiding Judge, 291st Judicial District Court; Yolanda Atkins, court reporter, 291st Judicial

District Court; to the Dallas County Auditor’s Office and to counsel for all parties.



                                                      /s/    BILL PEDERSEN, III
                                                             JUSTICE